DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 15, 18 – 26, 37, 39, 40, 42 – 44, 46 – 50, and 53 – 57 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous office action (Non-Final Rejection mailed November 12, 2020) claims 4, 5, 11, 17 – 26, 37, 39, 40, 42 – 44, 46 – 50, and 53 – 57 were objected to as depending upon a rejected base claim, but were considered to include allowable subject matter. Kim (US 2011/0120067) and Crabtree (US 2014/0165839) are considered to represent the closest prior art. 
	Independent claim 1 has been amended to include the limitations from previous claim 17. There is no teaching or suggestion in Kim or Crabtree for the border frame to include a molded seal comprising seal sections that are separately and independently molded and joined at a plurality of mold interface seams, each separately molded seal section defined by one of the side panels, each separately molded seal section joined and aligned with two adjacent members of the seal sections, the seal sections being unitarily molded with a remainder of each side panel and not28 WO 2017/139268 PCT/US2017/016832 separately attached, the side panels and the seal being unitarily molded together with a polymeric material have a Shore00 durometer of between 20 and 70, and wherein said molded seal comprises a plurality of molded seal members in spaced relation, each molded seal member being in 
	Claims 4, 21, 37, and 46 have each been amended to place them in independent form. 
	In regard to claim 4, there is no teaching or suggestion in Kim or Crabtree for the side panels of the border frame to have non-linear ends at each seam, wherein the non-linear ends form a geometric and mechanical interlock at each seam. Claim 5 depends from claim 4 and is allowed for at least the same reason as claim 4.
	In regard to claim 21, there is no teaching or suggestion in Kim or Crabtree to further include structural support insets embedded in the side panels of the border frame. Claims 22 – 26 depend from claim 21 and are allowed for at least the same reason as claim 21. 
	In regard to claim 37, there is similarly no teaching or suggestion in Kim or Crabtree for the border frame to include a polymeric material molded in place to the filter element, with the border frame defining a plurality of sides in surrounding relation of the filter element, and wherein a plurality of support panels are embedded in the border frame. Claims 39, 40, and 42 – 44 depend from claim 37 and are allowed for at least the same reason as claim 37. 
	In regard to claim 46, there is no teaching or suggestion in Kim or Crabtree for the border frame to comprise a polymeric material molded in place to the filter element, the border frame defining a plurality of sides in surrounding relation of the filter element; and wherein the filter cartridge further comprises a plurality of molded seal members in spaced relation and integrally formed of the polymeric material as part of the border frame, each molded seal member being in the form of a seal projection forming a ring around the border frame. Claims 47 – 50 depend from claim 46 and are allowed for at least the same reason as claim 46. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773